                          Case 21-12844-AJC               Doc 222        Filed 08/20/21           Page 1 of 30



                                       UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                                            MIAMI DIVISION


In Re. HARRY B. GREENHOUSE                                          §                   Case No. 21-12844
                                                                    §
                                                                    §
                      Debtor(s)                                     §
                                                                                            Jointly Administered

Monthly Operating Report                                                                                                  Chapter 11

Reporting Period Ended: 07/31/2021                                                        Petition Date: 03/26/2021

Months Pending: 4                                                                         Industry Classification:    0   0   0   0

Reporting Method:                              Accrual Basis                         Cash Basis

Debtor's Full-Time Employees (current):                                          0

Debtor's Full-Time Employees (as of date of order for relief):                   0



Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

        Statement of cash receipts and disbursements
        Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
        Statement of operations (profit or loss statement)
        Accounts receivable aging
        Postpetition liabilities aging
        Statement of capital assets
        Schedule of payments to professionals
        Schedule of payments to insiders
        All bank statements and bank reconciliations for the reporting period
        Description of the assets sold or transferred and the terms of the sale or transfer




/s/Robert P. Charbonneau                                                     Robert P. Charbonneau
Signature of Responsible Party                                               Printed Name of Responsible Party
08/20/2021
                                                                             55 Alhambra Plaza, Suite 800
Date
                                                                             Coral Gables, FL 33134
                                                                             Address



STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.

UST Form 11-MOR (06/07/2021)                                        1
                              Case 21-12844-AJC              Doc 222        Filed 08/20/21   Page 2 of 30
Debtor's Name HARRY B. GREENHOUSE                                                                    Case No. 21-12844


Part 1: Cash Receipts and Disbursements                                               Current Month           Cumulative

a.   Cash balance beginning of month                                                          $1,326,388
b.   Total receipts (net of transfers between accounts)                                          $87,109                 $1,383,304
c.   Total disbursements (net of transfers between accounts)                                     $32,922                  $193,285
d.   Cash balance end of month (a+b-c)                                                        $1,380,575
e.   Disbursements made by third party for the benefit of the estate                                    $0                      $0
f.   Total disbursements for quarterly fee calculation (c+e)                                     $32,922                  $193,285
Part 2: Asset and Liability Status                                                    Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                         $0
b.   Accounts receivable over 90 days outstanding (net of allowance)                                    $0
c.   Inventory       ( Book        Market      Other      (attach explanation))                         $0
d    Total current assets                                                                               $0
e.   Total assets                                                                                       $0
f.   Postpetition payables (excluding taxes)                                                            $0
g.   Postpetition payables past due (excluding taxes)                                                   $0
h.   Postpetition taxes payable                                                                         $0
i.   Postpetition taxes past due                                                                        $0
j.   Total postpetition debt (f+h)                                                                      $0
k.   Prepetition secured debt                                                                           $0
l.   Prepetition priority debt                                                                          $0
m. Prepetition unsecured debt                                                                           $0
n.   Total liabilities (debt) (j+k+l+m)                                                                 $0
o.   Ending equity/net worth (e-n)                                                                      $0

Part 3: Assets Sold or Transferred                                                    Current Month          Cumulative


a.   Total cash sales price for assets sold/transferred outside the ordinary
     course of business                                                                                 $0                      $0
b.   Total payments to third parties incident to assets being sold/transferred
     outside the ordinary course of business                                                            $0                      $0
c.   Net cash proceeds from assets sold/transferred outside the ordinary
     course of business (a-b)                                                                           $0                      $0

Part 4: Income Statement (Statement of Operations)                                   Current Month           Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                                   $0
b.   Cost of goods sold (inclusive of depreciation, if applicable)                                      $0
c.   Gross profit (a-b)                                                                                 $0
d.   Selling expenses                                                                                   $0
e.   General and administrative expenses                                                                $0
f.   Other expenses                                                                                     $0
g.   Depreciation and/or amortization (not included in 4b)                                              $0
h.   Interest                                                                                           $0
i.   Taxes (local, state, and federal)                                                                  $0
j.   Reorganization items                                                                               $0
k.   Profit (loss)                                                                                      $0                      $0


UST Form 11-MOR (06/07/2021)                                           2
                            Case 21-12844-AJC                    Doc 222          Filed 08/20/21        Page 3 of 30
Debtor's Name HARRY B. GREENHOUSE                                                                               Case No. 21-12844

Part 5: Professional Fees and Expenses

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total             $20,000         $20,000          $20,000         $20,000
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     KapilaMukamal LLP                   Financial Professional               $20,000         $20,000          $20,000         $20,000
         ii

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total               $0              $0               $0           $7,727
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     PP and D Accounting Services IFinancial Professional                          $0              $0               $0           $7,727
         ii
c.       All professional fees and expenses (debtor & committees)

Part 6: Postpetition Taxes                                                                         Current Month              Cumulative

a.   Postpetition income taxes accrued (local, state, and federal)                                                  $0                          $0
b.   Postpetition income taxes paid (local, state, and federal)                                                     $0                          $0
c.   Postpetition employer payroll taxes accrued                                                                    $0                          $0
d.   Postpetition employer payroll taxes paid                                                                       $0                          $0
e.   Postpetition property taxes paid                                                                               $0                          $0
f.   Postpetition other taxes accrued (local, state, and federal)                                                   $0                          $0
g.   Postpetition other taxes paid (local, state, and federal)                                                      $0                          $0

Part 7: Questionnaire - During this reporting period:

a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  Yes        No
b.   Were any payments made outside the ordinary course of business                          Yes        No
     without court approval? (if yes, see Instructions)
c.   Were any payments made to or on behalf of insiders?                                     Yes        No
d.   Are you current on postpetition tax return filings?                                     Yes        No
e.   Are you current on postpetition estimated tax payments?                                 Yes        No
f.   Were all trust fund taxes remitted on a current basis?                                  Yes        No
g.   Was there any postpetition borrowing, other than trade credit?                          Yes        No
     (if yes, see Instructions)
h.   Were all payments made to or on behalf of professionals approved by                     Yes        No      N/A
     the court?
i.   Do you have:            Worker's compensation insurance?                                Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             Casualty/property insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             General liability insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
j.   Has a plan of reorganization been filed with the court?                                 Yes        No


UST Form 11-MOR (06/07/2021)                                                  3
                                 Case 21-12844-AJC              Doc 222         Filed 08/20/21           Page 4 of 30
Debtor's Name HARRY B. GREENHOUSE                                                                               Case No. 21-12844


k.      Has a disclosure statement been filed with the court?                               Yes          No
l.      Are you current with quarterly U.S. Trustee fees as                                 Yes          No
        set forth under 28 U.S.C. § 1930?

Part 8: Individual Chapter 11 Debtors (Only)

a.      Gross income (receipts) from salary and wages                                                          $70,000
b.      Gross income (receipts) from self-employment                                                                  $0
c.      Gross income from all other sources                                                                    $17,109
d.      Total income in the reporting period (a+b+c)                                                           $87,109
e.      Payroll deductions                                                                                            $0
f.      Self-employment related expenses                                                                              $0
g.      Living expenses                                                                                        $10,511
h.      All other expenses                                                                                     $22,411
i.      Total expenses in the reporting period (e+f+g+h)                                                       $32,922
j.      Difference between total income and total expenses (d-i)                                               $54,187
k.      List the total amount of all postpetition debts that are past due                                             $0
l. Are you required to pay any Domestic Support Obligations as defined by 11              Yes       No
   U.S.C § 101(14A)?
m. If yes, have you made all Domestic Support Obligation payments?                        Yes       No        N/A

                                                     Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C.
§§ 704, 1106, and 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a chapter 11 debtor's progress
through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is
being prosecuted in good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information
is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, tribal, or foreign
law enforcement agency when the information indicates a violation or potential violation of law. Other disclosures may be
made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the
Executive Office for United States Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated
Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
conversion of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report on behalf of the
estate.


/s/Harry Greenhouse                                                               Harry Greenhouse
Signature of Responsible Party                                                    Printed Name of Responsible Party

Debtor                                                                            08/19/2021
Title                                                                             Date




UST Form 11-MOR (06/07/2021)                                                4
                            Case 21-12844-AJC                  Doc 222           Filed 08/20/21           Page 5 of 30


Debtor's Name:   HARRY B. GREENHOUSE                                                                         Case No. 21-12844-AJC


Schedule A - Statement of Cash Receipts and Disbursements


                  Account
   Bank ID #                    Date     Check #             Description                       Category                  Receipts    Disbursements
                   Type
  Axos 9845      Personal     07/01/21             Uber                           Transportation                                               6.52
  Axos 9845      Personal     07/01/21             Apple                          Travel & Entertainment                                       2.99
  Axos 9845      Personal     07/01/21             Uber                           Transportation                                              19.12
  Axos 9845      Personal     07/01/21             Amazon                         Household Expenses/Food/Clothing                            17.44
  Axos 9845      Personal     07/01/21             Uber                           Transportation                                               8.26
  Axos 9845      Personal     07/01/21             Uber                           Transportation                                               7.67
  Axos 9845      Personal     07/01/21             Apple                          Travel & Entertainment                                      15.98
  Axos 9845      Personal     07/01/21             Uber                           Transportation                                               7.95
  Axos 9845      Personal     07/01/21             Vicky S House By L             Household Expenses/Food/Clothing                            21.60
  Axos 9860      Business     07/01/21             Olivia (Sampaio) Greenhouse    Alimony or Child Support Payments                       11,000.00
  Axos 9860      Business     07/01/21             Buro Group LLC                 Travel, Meals & Entertainment                                2.14
  Axos 9860      Business     07/01/21             Buro Group LLC                 Travel, Meals & Entertainment                                2.14
  Axos 9860      Business     07/01/21             Buro Group LLC                 Travel, Meals & Entertainment                                4.28
  Axos 9860      Business     07/01/21             Kwik Stop                      Travel, Meals & Entertainment                               21.39
  Axos 9860      Business     07/01/21             Eb Carl Cox Club Spac          Travel, Meals & Entertainment                              241.18
  Axos 9845      Personal     07/02/21             Mathnasium                     Tuition/Education                                          349.00
  Axos 9845      Personal     07/02/21             Uber                           Transportation                                               7.49
  Axos 9845      Personal     07/02/21             Buro Group LLC                 Meals & Entertainment                                        4.28
  Axos 9845      Personal     07/02/21             Buro Group LLC                 Household Expenses/Food/Clothing                           425.73
  Axos 9845      Personal     07/02/21             Amazon                         Household Expenses/Food/Clothing                           119.71
  Axos 9845      Personal     07/02/21             Uber                           Transportation                                               8.24
  Axos 9845      Personal     07/02/21             Uber                           Transportation                                               8.18
  Axos 9845      Personal     07/02/21             Uber Eats                      Household Expenses/Food/Clothing                            28.76
  Axos 9845      Personal     07/02/21             Uber Eats                      Household Expenses/Food/Clothing                            28.17
  Axos 9845      Personal     07/02/21             Mendez Fuel Holdings           Household Expenses/Food/Clothing                            57.75
  Axos 9845      Personal     07/06/21             Apple                          Travel & Entertainment                                       7.99
  Axos 9845      Personal     07/06/21             Apple                          Travel & Entertainment                                      17.99
  Axos 9845      Personal     07/06/21             Jetblue                        Travel & Entertainment                                       6.88
  Axos 9845      Personal     07/06/21             Uber                           Transportation                                              17.28
  Axos 9845      Personal     07/06/21             Uber                           Transportation                                              14.44
  Axos 9845      Personal     07/06/21             Uber                           Transportation                                              72.94
  Axos 9845      Personal     07/06/21             Uber                           Transportation                                              14.08
  Axos 9845      Personal     07/06/21             Pizza Hut                      Household Repairs & Maintenance                             54.84
  Axos 9845      Personal     07/06/21             Irving Farm Coffe              Household Expenses/Food/Clothing                             6.50
  Axos 9845      Personal     07/08/21             Jetblue                        Travel & Entertainment                                     110.00
  Axos 9845      Personal     07/08/21             Jetblue                        Travel & Entertainment                                     110.00
  Axos 9845      Personal     07/08/21             Jetblue                        Travel & Entertainment                                     110.00
  Axos 9845      Personal     07/08/21             Cmsvend*Cv Miami               Household Expenses/Food/Clothing                             8.20
  Axos 9845      Personal     07/08/21             Mcdonald's                     Household Expenses/Food/Clothing                            37.72
  Axos 9860      Business     07/08/21             Blue Cross Blue Shield         Insurance                                                1,973.24
  Axos 9845      Personal     07/09/21             Jetblue                        Travel & Entertainment                                      35.00
  Axos 9845      Personal     07/09/21             Jetblue                        Travel & Entertainment                                      30.00
  Axos 9845      Personal     07/09/21             Uber                           Transportation                                              38.90
  Axos 9845      Personal     07/12/21             Cheesecake                     Household Expenses/Food/Clothing                            60.54
  Axos 9845      Personal     07/12/21             Claires                        Household Expenses/Food/Clothing                            40.63
  Axos 9845      Personal     07/12/21             Amazon                         Household Expenses/Food/Clothing                           404.55
  Axos 9845      Personal     07/12/21             Amazon                         Household Expenses/Food/Clothing                            68.62
  Axos 9845      Personal     07/12/21             Nathan Ontrop, M.D             Medical                                                    185.00
  Axos 9845      Personal     07/12/21             Uber Eats                      Household Expenses/Food/Clothing                            48.16
  Axos 9845      Personal     07/12/21             Apple                          Travel & Entertainment                                      17.99
  Axos 9845      Personal     07/12/21             AT&T                           Utilities                                                    0.01
  Axos 9845      Personal     07/12/21             Amazon                         Household Expenses/Food/Clothing                            10.99
  Axos 9845      Personal     07/12/21             Foot Locker                    Household Expenses/Food/Clothing                          (110.71)
  Axos 9845      Personal     07/12/21             Cvs/Pharmacy                   Medical                                                    202.24
  Axos 9845      Personal     07/12/21             Uber                           Transportation                                              36.40
  Axos 9845      Personal     07/12/21             Sushi Club 1                   Household Expenses/Food/Clothing                           121.39
  Axos 9845      Personal     07/12/21             T-Mobile                       Utilities                                                  208.61
  Axos 9845      Personal     07/12/21             Winn Dixie                     Household Expenses/Food/Clothing                            59.93
  Axos 9845      Personal     07/13/21             Uber                           Transportation                                               8.02
  Axos 9845      Personal     07/13/21             Amazon                         Household Expenses/Food/Clothing                            10.00
  Axos 9845      Personal     07/13/21             Uber                           Transportation                                               6.61
  Axos 9845      Personal     07/13/21             Uber                           Transportation                                               8.29
  Axos 9845      Personal     07/13/21             Buro Group LLC                 Household Expenses/Food/Clothing                             2.14
  Axos 9845      Personal     07/13/21             Buro Group LLC                 Household Expenses/Food/Clothing                             2.14
  Axos 9845      Personal     07/13/21             Uber                           Transportation                                              20.02
  Axos 9845      Personal     07/14/21             Uber                           Transportation                                               8.10
  Axos 9845      Personal     07/14/21             Uber                           Transportation                                               7.29
  Axos 9845      Personal     07/14/21             Uber                           Transportation                                               8.73
  Axos 9845      Personal     07/14/21             Buro Group LLC                 Household Expenses/Food/Clothing                             4.28
  Axos 9845      Personal     07/15/21             ATM Withdrawal                 Cash Withdrawal                                            503.00
  Axos 9845      Personal     07/15/21             Uber Eats                      Household Expenses/Food/Clothing                            42.35
  Axos 9845      Personal     07/15/21             Uber                           Transportation                                               8.06
  Axos 9860      Business     07/15/21             Bank Fee                       Bank Fee                                                    50.00
  Axos 9845      Personal     07/16/21             ATM Withdrawal                 Cash Withdrawal                                            403.00
  Axos 9845      Personal     07/16/21             Uber                           Transportation                                               8.09
  Axos 9845      Personal     07/16/21             Buro Group LLC                 Meals & Entertainment                                        6.42
                            Case 21-12844-AJC                  Doc 222          Filed 08/20/21           Page 6 of 30


Debtor's Name:   HARRY B. GREENHOUSE                                                                       Case No. 21-12844-AJC


Schedule A - Statement of Cash Receipts and Disbursements


                  Account
   Bank ID #                    Date     Check #             Description                      Category                 Receipts     Disbursements
                   Type
  Axos 9845      Personal     07/19/21             Erenterplan0880 Insuraance    Insurance Expense                                          186.00
  Axos 9845      Personal     07/19/21             Apple                         Travel & Entertainment                                       2.99
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               8.21
  Axos 9845      Personal     07/19/21             Buro Group LLC                Meals & Entertainment                                        4.28
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               6.48
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               6.48
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               6.25
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               2.79
  Axos 9845      Personal     07/19/21             Uber Eats                     Household Expenses/Food/Clothing                            44.19
  Axos 9845      Personal     07/19/21             Amazon                        Household Expenses/Food/Clothing                            23.96
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               7.63
  Axos 9845      Personal     07/19/21             Amazon                        Household Expenses/Food/Clothing                            38.64
  Axos 9845      Personal     07/19/21             Amazon                        Household Expenses/Food/Clothing                            64.19
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                              15.50
  Axos 9845      Personal     07/19/21             Buro Group LLC                Meals & Entertainment                                        2.14
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               9.19
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               8.32
  Axos 9845      Personal     07/19/21             Lyft                          Transportation                                              24.19
  Axos 9845      Personal     07/19/21             Fandango                      Travel & Entertainment                                      31.08
  Axos 9845      Personal     07/19/21             Glass & Vine                  Household Expenses/Food/Clothing                           186.88
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                              12.73
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                               7.36
  Axos 9845      Personal     07/19/21             Uber Eats                     Household Expenses/Food/Clothing                            55.89
  Axos 9845      Personal     07/19/21             Uber                          Transportation                                              18.43
  Axos 9845      Personal     07/19/21             Netflix                       Travel & Entertainment                                      19.45
  Axos 9845      Personal     07/19/21             Lucky Vape                    Household Expenses/Food/Clothing                            19.25
  Axos 9845      Personal     07/19/21             Silverspot Cinema Rest        Travel & Entertainment                                      57.26
  Axos 9845      Personal     07/19/21             Sling TV LLC                  Utilities                                                   45.26
  Axos 9845      Personal     07/20/21             Uber                          Transportation                                               6.48
  Axos 9845      Personal     07/20/21             Amazon                        Household Expenses/Food/Clothing                            14.99
  Axos 9845      Personal     07/20/21             Buro Group LLC                Meals & Entertainment                                        4.28
  Axos 9845      Personal     07/20/21             Uber                          Transportation                                              15.61
  Axos 9845      Personal     07/20/21             Uber                          Transportation                                               7.94
  Axos 9845      Personal     07/20/21             Starbucks                     Household Expenses/Food/Clothing                             6.15
  Axos 9845      Personal     07/21/21             Lucky Vape                    Household Expenses/Food/Clothing                            71.30
  Axos 9845      Personal     07/21/21             Uber Eats                     Household Expenses/Food/Clothing                            42.35
  Axos 9845      Personal     07/21/21             Costco By Instacart           Household Expenses/Food/Clothing                           676.53
  Axos 9845      Personal     07/21/21             Instacart                     Household Expenses/Food/Clothing                           355.14
  Axos 9845      Personal     07/21/21             Uber                          Transportation                                               6.63
  Axos 9845      Personal     07/21/21             Starbucks                     Household Expenses/Food/Clothing                             5.62
  Axos 9845      Personal     07/22/21             Uber                          Transportation                                               8.13
  Axos 9845      Personal     07/22/21             Buro Group LLC                Meals & Entertainment                                        6.42
  Axos 9845      Personal     07/22/21             Amazon                        Household Expenses/Food/Clothing                            14.66
  Axos 9845      Personal     07/22/21             Uber                          Transportation                                               6.25
  Axos 9845      Personal     07/22/21             Uber                          Transportation                                               8.37
  Axos 9845      Personal     07/22/21             Buro Group LLC                Meals & Entertainment                                        2.14
  Axos 9845      Personal     07/22/21             Uber                          Transportation                                               8.94
  Axos 9845      Personal     07/22/21             Refit Academy                 Travel & Entertainment                                      99.00
  Axos 9860      Business     07/22/21             Greenhouse USV 2014 JV        Investment Income                       5,132.75
  Axos 9860      Business     07/22/21             Greenhouse USV 2014 JV        Investment Income                      11,976.00
  Axos 9845      Personal     07/23/21             Dropbox Inc                   Other                                                       11.99
  Axos 9845      Personal     07/23/21             Homeowners Insurance          Insurance Expense                                          258.00
  Axos 9845      Personal     07/23/21             Uber                          Transportation                                               9.02
  Axos 9845      Personal     07/23/21             Uber                          Transportation                                               8.18
  Axos 9845      Personal     07/23/21             Buro Group LLC                Meals & Entertainment                                        2.14
  Axos 9845      Personal     07/23/21             Amazon                        Household Expenses/Food/Clothing                            15.80
  Axos 9845      Personal     07/23/21             Amazon                        Household Expenses/Food/Clothing                            23.95
  Axos 9845      Personal     07/23/21             Uber                          Transportation                                               9.80
  Axos 9845      Personal     07/23/21             Uber                          Transportation                                               7.81
  Axos 9845      Personal     07/23/21             Starbucks                     Household Expenses/Food/Clothing                             6.15
  Axos 9845      Personal     07/23/21             Uber                          Transportation                                              16.11
  Axos 9845      Personal     07/26/21             Marlins Park                  Travel & Entertainment                                      29.50
  Axos 9845      Personal     07/26/21             Marlins Park                  Travel & Entertainment                                      19.00
  Axos 9845      Personal     07/26/21             Cheesecake                    Household Expenses/Food/Clothing                            80.90
  Axos 9845      Personal     07/26/21             Coral Gables Parking          Travel & Entertainment                                       2.77
  Axos 9845      Personal     07/26/21             Coral Gables Parking          Travel & Entertainment                                       1.52
  Axos 9845      Personal     07/26/21             Coral Gables Parking          Travel & Entertainment                                       2.77
  Axos 9845      Personal     07/26/21             Erenterplan0880 Insuraance    Insurance Expense                                         (186.00)
  Axos 9845      Personal     07/26/21             Lego Dadeland Mall            Household Expenses/Food/Clothing                            21.38
  Axos 9845      Personal     07/26/21             Miami Marlins Tickets         Travel & Entertainment                                     172.50
  Axos 9845      Personal     07/26/21             Amazon                        Household Expenses/Food/Clothing                           363.81
  Axos 9845      Personal     07/26/21             Apple                         Travel & Entertainment                                       6.64
  Axos 9845      Personal     07/26/21             Uber Eats                     Household Expenses/Food/Clothing                            38.85
  Axos 9845      Personal     07/26/21             Uber                          Transportation                                               8.10
  Axos 9845      Personal     07/26/21             Buro Group LLC                Meals & Entertainment                                        6.42
  Axos 9845      Personal     07/26/21             Uber                          Transportation                                               7.71
                            Case 21-12844-AJC                  Doc 222           Filed 08/20/21           Page 7 of 30


Debtor's Name:   HARRY B. GREENHOUSE                                                                         Case No. 21-12844-AJC


Schedule A - Statement of Cash Receipts and Disbursements


                  Account
   Bank ID #                    Date     Check #             Description                       Category                   Receipts       Disbursements
                   Type
  Axos 9845      Personal     07/26/21             Uber                           Transportation                                                   9.78
  Axos 9845      Personal     07/26/21             Buro Group LLC                 Meals & Entertainment                                            2.14
  Axos 9845      Personal     07/26/21             Uber                           Transportation                                                  27.33
  Axos 9845      Personal     07/26/21             Uber Eats                      Household Expenses/Food/Clothing                                57.08
  Axos 9845      Personal     07/26/21             Starbucks                      Household Expenses/Food/Clothing                                 5.83
  Axos 9845      Personal     07/26/21             Uber                           Transportation                                                  24.24
  Axos 9845      Personal     07/26/21             Prime Video                    Travel & Entertainment                                           3.56
  Axos 9845      Personal     07/26/21             Uber                           Transportation                                                  23.48
  Axos 9845      Personal     07/26/21             Uber                           Transportation                                                   6.25
  Axos 9845      Personal     07/26/21             Prime Video                    Travel & Entertainment                                           2.25
  Axos 9845      Personal     07/26/21             Uber                           Transportation                                                  17.04
  Axos 9845      Personal     07/26/21             Uber                           Transportation                                                   6.25
  Axos 9860      Business     07/26/21             Skrill Limited                 Business Receipts                        70,000.00
  Axos 9845      Personal     07/27/21             Coral Gables Parking           Travel & Entertainment                                           3.27
  Axos 9845      Personal     07/27/21             Coral Gables Parking           Travel & Entertainment                                           3.27
  Axos 9845      Personal     07/27/21             Coral Gables Parking           Travel & Entertainment                                           1.02
  Axos 9845      Personal     07/27/21             One Stop Dry Cleaning          Household Repairs & Maintenance                                199.40
  Axos 9845      Personal     07/27/21             Uber                           Transportation                                                   8.09
  Axos 9845      Personal     07/27/21             Uber                           Transportation                                                   9.04
  Axos 9845      Personal     07/28/21             Instacart                      Household Expenses/Food/Clothing                               243.22
  Axos 9845      Personal     07/28/21             Uber                           Transportation                                                   8.06
  Axos 9845      Personal     07/28/21             Coconut Grove Pharmacy         Medical                                                          7.56
  Axos 9845      Personal     07/28/21             Uber                           Transportation                                                  15.71
  Axos 9845      Personal     07/28/21             Uber                           Transportation                                                   8.14
  Axos 9845      Personal     07/28/21             Uber Eats                      Household Expenses/Food/Clothing                                38.46
  Axos 9845      Personal     07/28/21             Google *Youtub                 Household Expenses/Food/Clothing                                12.98
  Axos 9845      Personal     07/29/21             Coral Gables Parking           Travel & Entertainment                                           5.27
  Axos 9845      Personal     07/29/21             Olivia (Sampaio) Greenhouse    Alimony or Child Support Payments                           11,000.00
  Axos 9845      Personal     07/29/21             Prime Video                    Travel & Entertainment                                           4.52
  Axos 9845      Personal     07/29/21             Amazon                         Household Expenses/Food/Clothing                               158.82
  Axos 9845      Personal     07/29/21             Uber                           Transportation                                                   8.14
  Axos 9845      Personal     07/29/21             Buro Group LLC                 Meals & Entertainment                                            4.28
  Axos 9845      Personal     07/29/21             Uber                           Transportation                                                  15.94
  Axos 9845      Personal     07/29/21             Uber                           Transportation                                                   6.62
  Axos 9845      Personal     07/29/21             Uber Eats                      Household Expenses/Food/Clothing                                60.16
  Axos 9845      Personal     07/29/21             Apple                          Travel & Entertainment                                           2.99
  Axos 9845      Personal     07/30/21             Amazon                         Household Expenses/Food/Clothing                                10.65
  Axos 9845      Personal     07/30/21             Amazon                         Household Expenses/Food/Clothing                                19.22
  Axos 9845      Personal     07/30/21             Uber                           Transportation                                                   8.15
  Axos 9845      Personal     07/30/21             T-Mobile                       Utilities                                                       37.43
  Axos 9845      Personal     07/30/21             Buro Group LLC                 Meals & Entertainment                                            4.28
  Axos 9845      Personal     07/30/21             Uber                           Transportation                                                   6.53
  Axos 9845      Personal     07/30/21             Uber                           Transportation                                                   7.90
  Axos 9845      Personal     07/30/21             Uber                           Transportation                                                   7.77
  Axos 9845      Personal     07/30/21             Amazon                         Household Expenses/Food/Clothing                                26.73
  Axos 9845      Personal     07/30/21             Uber                           Transportation                                                  13.42


Activity Total                                                                                                        $    87,108.75 $        32,921.90
                   Case 21-12844-AJC           Doc 222    Filed 08/20/21        Page 8 of 30


Debtor's Name:   HARRY B. GREENHOUSE                                              Case No. 21-12844-AJC

Schedule B - Schedule of payments to professionals

   Bank ID #             Date                Type                     Payee                      Amount
JPM 4756               03/26/21      Non Bankruptcy      Pp And D Accounting Services Inc            7,727.00
AB 9860                06/09/21      Bankruptcy          KapilaMukamal LLP                          20,000.00


Total                                                                                                27,727.00
           Case 21-12844-AJC          Doc 222      Filed 08/20/21      Page 9 of 30


Debtor's Name:    HARRY B. GREENHOUSE                                Case No. 21-12844-AJC

Schedule C - Accompanying Notes to the MOR



This Case was filed after business hours on the evening of March 26, 2021. Accordingly, and upon
good information and belief, the transactions effectuated on March 26, 2021 occurred prior to the
filing of the bankruptcy petition.
                      Case 21-12844-AJC       Doc 222    Filed 08/20/21    Page 10 of 30



                                                                                                        (888) 374-8267
            PO BOX 911039
            San Diego, CA 92191-1039                                                          axosfiduciaryservices.com



                                                                 Date 7/30/21              Page       1
                                                                 Primary Account                   9845

                    8844055

            HARRY B GREENHOUSE
            DEBTOR IN POSSESSION, CASE #21-12844-AJC
            2980 MCFARLANE RD
            MIAMI FL 33133




    Account Title:                     HARRY B GREENHOUSE
                                       DEBTOR IN POSSESSION, CASE #21-12844-AJC

    Basic Business Checking                              Number of Enclosures                  0
    Account Number                                9845    Statement Dates    7/01/21 thru 8/01/21
    Previous Balance                         64,920.36    Days in the statement period           32
        3 Deposits/Credits                   40,296.71    Avg Daily Ledger               90,324.62
      185 Checks/Debits                      19,924.24    Avg Daily Collected            90,324.62
    Maintenance Fee                                .00
    Interest Paid                                  .00
    Ending Balance                           85,292.83




                                           Deposits and Other Credits
    Date         Description                                          Amount
     7/08        INTERNAL TRANSFER REQUEST                          40,000.00
                 - "SALARY"
     7/12        POS CRE 0000 07/09/21 44832369                           110.71
                 Foot Locker
                 800-9916815   NY C#9348
     7/26        POS CRE 0000 07/22/21 74955481                           186.00
                 ERENTERPLAN0880 INSURA
                 IRVINE        CA C#9348



                                           Checks and Withdrawals
    Date         Description                                            Amount
     7/01        DBT CRD 0039 06/30/21 03868361                             6.52-
                 UBER   TRIP




MEMBER FDIC                   NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION                                  1
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 11 of 30




                                                         Date 7/30/21         Page      2
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               HELP.UBER.COM CA C#9348
       7/01    DBT CRD 1838 06/30/21 50887085                    7.67-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/01    DBT CRD 2005 06/30/21 39512893                    7.95-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/01    DBT CRD 1445 06/30/21 11015007                    8.26-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/01    DBT CRD 1907 06/30/21 04665142                   15.98-
               APPLE.COM/BILL
               866-712-7753 CA C#9348
       7/01    DBT CRD 0832 06/30/21 87297460                   17.44-
               AMZN Mktp US*295I75O20
               Amzn.com/bill WA C#9348
       7/01    DBT CRD 0727 07/01/21 48248810                   19.12-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/01    DBT CRD 1721 06/29/21 05130060                   21.60-
               SQ *VICKY S HOUSE BY L
               Miami          FL C#9348
       7/01    DBT CRD 0102 06/29/21 17686289                    2.99-
               APPLE.COM/BILL
               866-712-7753 CA C#9348
       7/02    POS DEB 1046 07/02/21 12040400                   57.75-
               MENDEZ FUEL HO
               3201 CORAL WAY
               MIAMI          FL C#9348
       7/02    DBT CRD 0956 07/01/21 37965259                    4.28-
               SQ *BURO GROUP LLC
               Miami          FL C#9348
       7/02    DBT CRD 0939 07/02/21 27510626                    7.49-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/02    DBT CRD 1731 07/01/21 11149159                    8.18-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/02    DBT CRD 1259 07/02/21 47971516                    8.24-
               UBER   TRIP




MEMBER FDIC                                                                                 2
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 12 of 30




                                                         Date 7/30/21         Page      3
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               HELP.UBER.COM CA C#9348
       7/02    DBT CRD 1815 07/01/21 37214019                   28.17-
               UBER    EATS
               HELP.UBER.COM CA C#9348
       7/02    DBT CRD 1735 07/02/21 13569952                   28.76-
               UBER    EATS
               HELP.UBER.COM CA C#9348
       7/02    DBT CRD 1202 07/01/21 13743052                  119.71-
               AMZN Mktp US*295DH0H81
               Amzn.com/bill WA C#9348
       7/02    DBT CRD 0655 07/01/21 29470373                  349.00-
               MATHNASIUM
               305-4406743    FL C#9348
       7/02    DBT CRD 1051 07/01/21 70649039                  425.73-
               BURO MIAMI
               786-888-4535 FL C#9348
       7/06    DBT CRD 1058 07/04/21 75243664                    6.50-
               TST* IRVING FARM COFFE
               MILLERTON      NY C#9348
       7/06    DBT CRD 1215 07/01/21 21557779                    6.88-
               JETBLUE      2792168349
               SALT LAKE CTY UT C#9348
       7/06    DBT CRD 2359 07/05/21 79690348                   14.08-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       7/06    DBT CRD 1918 07/03/21 11321132                   14.44-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       7/06    DBT CRD 1649 07/05/21 85556544                   17.28-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       7/06    DBT CRD 1132 07/02/21 95419638                   54.84-
               PIZZA HUT E MIA
               MIAMI          FL C#9348
       7/06    DBT CRD 2200 07/05/21 08017952                   72.94-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       7/06    DBT CRD 0643 07/01/21 22177097                    7.99-
               APPLE.COM/BILL
               866-712-7753 CA C#9348




MEMBER FDIC                                                                                 3
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 13 of 30




                                                         Date 7/30/21         Page      4
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
       7/06    DBT CRD 1154 07/05/21 08922336                    17.99-
               APPLE.COM/BILL
               866-712-7753 CA C#9348
       7/08    DBT CRD 2109 07/07/21 77409093                    8.20-
               CMSVEND*CV MIAMI
               MIAMI          FL C#9348
       7/08    DBT CRD 1418 07/07/21 95222322                   37.72-
               MCDONALD S F28784
               WINDSOR LOCKS CT C#9348
       7/08    DBT CRD 2153 07/06/21 04102471                  110.00-
               JETBLUE      2792168739
               SALT LAKE CTY UT C#9348
       7/08    DBT CRD 2156 07/06/21 05626510                  110.00-
               JETBLUE      2792168739
               SALT LAKE CTY UT C#9348
       7/08    DBT CRD 2156 07/06/21 05707655                  110.00-
               JETBLUE      2792168739
               SALT LAKE CTY UT C#9348
       7/09    DBT CRD 2108 07/08/21 77025113                   30.00-
               JetBlue Gate Retail
               312-2332363    VA C#9348
       7/09    DBT CRD 1404 07/07/21 86783870                   35.00-
               JETBLUE      2791507524
               SALT LAKE CTY UT C#9348
       7/09    DBT CRD 2124 07/08/21 86941454                   38.90-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       7/12    DBT CRD 1709 07/08/21 97591041                   10.99-
               Amazon Digit*2940K38C0
               amzn.com/bill WA C#9348
       7/12    DBT CRD 1256 07/11/21 45721571                   36.40-
               LYFT    3 RIDES 07-09
               855-865-9553 CA C#9348
       7/12    DBT CRD 1038 07/09/21 62948871                   40.63-
               CLAIRE S #5013 7537 SW
               MIAMI          FL C#9348
       7/12    DBT CRD 1125 07/10/21 91362647                   48.16-
               UBER    EATS
               HELP.UBER.COM CA C#9348
       7/12    DBT CRD 1348 07/10/21 77209421                   59.93-
               WINN-DIXIE    #02 3275




MEMBER FDIC                                                                                 4
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 14 of 30




                                                         Date 7/30/21         Page      5
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               MIAMI          FL C#9348
       7/12    DBT CRD 1155 07/10/21 09044869                   60.54-
               CHEESECAKE DADELAND
               MIAMI          FL C#9348
       7/12    DBT CRD 0830 07/10/21 86503944                   68.62-
               AMZN Mktp US*290RA8BG2
               Amzn.com/bill WA C#9348
       7/12    DBT CRD 1213 07/10/21 20384679                  121.39-
               SUSHICLUB 1
               MIAMI          FL C#9348
       7/12    DBT CRD 1322 07/10/21 61461698                  202.24-
               CVS/PHARMACY #04 04059
               Coral Gables FL C#9348
       7/12    DBT CRD 0818 07/10/21 79258154                  404.55-
               AMAZON.COM*2987D72X0 A
               AMZN.COM/BILL WA C#9348
       7/12    DBT CRD 1601 07/09/21 56686355                     .01-
               AT&T*BILL PAYMENT
               800-331-0500 TX C#9348
       7/12    DBT CRD 1156 07/09/21 09711922                   17.99-
               APPLE.COM/BILL
               866-712-7753 CA C#9348
       7/12    DBT CRD 1119 07/10/21 87474942                  185.00-
               IN *NATHAN ONTROP, M.D
               312-7252347    IL C#9348
       7/12    DBT CRD 0651 07/09/21 26777473                  208.61-
               TMOBILE*AUTO PAY
               800-937-8997 WA C#9348
       7/13    POS DEB 0229 07/13/21 02358581                    2.14-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       7/13    POS DEB 0403 07/13/21 04376196                    2.14-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       7/13    DBT CRD 1745 07/12/21 19083604                    6.61-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/13    DBT CRD 1445 07/12/21 11325840                    8.02-
               UBER   TRIP




MEMBER FDIC                                                                                 5
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 15 of 30




                                                         Date 7/30/21         Page      6
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               HELP.UBER.COM CA C#9348
       7/13    DBT CRD 1840 07/12/21 52135337                    8.29-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/13    DBT CRD 1612 07/11/21 63332190                   10.00-
               Amazon Tips*299JT0QR2
               Amzn.com/bill WA C#9348
       7/13    DBT CRD 1706 07/12/21 95759029                   20.02-
               UBER *TRIP HELP.UBER.C
               800-5928996    CA C#9348
       7/14    POS DEB 1649 07/13/21 16136222                    4.28-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       7/14    DBT CRD 1931 07/13/21 18927919                    7.29-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/14    DBT CRD 1137 07/14/21 98659754                    8.10-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/14    DBT CRD 2308 07/13/21 48940946                    8.73-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/15    ATM W/D 1439 07/15/21 00716592                  503.00-
               3015 GRAND AVE
               3015 GRAND AVE
               MIAMI          FL C#9348
       7/15    DBT CRD 1828 07/14/21 45187474                    8.06-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/15    DBT CRD 1107 07/14/21 80206235                   42.35-
               UBER   EATS
               HELP.UBER.COM CA C#9348
       7/16    ATM W/D 1404 07/16/21 00722075                  403.00-
               4101 PONCE DE LEON BLV
               4101 PONCE DE LEON
               CORAL GABLES FL C#9348
       7/16    DBT CRD 1136 07/15/21 97824248                    6.42-
               SQ *BURO GROUP LLC
               Miami          FL C#9348




MEMBER FDIC                                                                                 6
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 16 of 30




                                                         Date 7/30/21         Page      7
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
       7/16    DBT CRD 1119 07/16/21 87770143                     8.09-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1506 07/16/21 23989805                    2.14-
               SQ *BURO GROUP LLC
               Miami         FL C#9348
       7/19    DBT CRD 1057 07/19/21 74741701                    2.79-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1013 07/16/21 48367374                    4.28-
               SQ *BURO GROUP LLC
               Miami         FL C#9348
       7/19    DBT CRD 1049 07/19/21 69740613                    6.25-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1020 07/17/21 52580999                    6.48-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1031 07/19/21 58678225                    6.48-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1920 07/16/21 12426174                    7.36-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1402 07/18/21 85362001                    7.63-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 0835 07/17/21 89307799                    8.21-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1811 07/16/21 34779762                    8.32-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1753 07/17/21 24249959                    9.19-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1914 07/17/21 08636485                   12.73-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1428 07/17/21 00827021                   15.50-
               UBER   TRIP




MEMBER FDIC                                                                                 7
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 17 of 30




                                                         Date 7/30/21         Page      8
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1940 07/17/21 24144228                   18.43-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1815 07/16/21 37128214                   19.25-
               SQ *LUCKY VAPE & SMOKE
               Coral Gables FL C#9348
       7/19    DBT CRD 1121 07/16/21 88969199                   23.96-
               AMZN Mktp US*2E97M8N00
               Amzn.com/bill WA C#9348
       7/19    DBT CRD 2210 07/18/21 14243083                   24.19-
               LYFT   1 RIDE 07-16
               855-865-9553 CA C#9348
       7/19    DBT CRD 1839 07/17/21 51583464                   31.08-
               FANDANGO
               FANDANGO.COM CA C#9348
       7/19    DBT CRD 1425 07/16/21 99388241                   38.64-
               AMZN Mktp US*2E4Q80X41
               Amzn.com/bill WA C#9348
       7/19    DBT CRD 1118 07/17/21 87389469                   44.19-
               UBER   EATS
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1936 07/18/21 21608338                   55.89-
               UBER   EATS
               HELP.UBER.COM CA C#9348
       7/19    DBT CRD 1952 07/16/21 31491072                   57.26-
               SILVERSPOT CINEMA REST
               MIAMI          FL C#9348
       7/19    DBT CRD 1425 07/16/21 99455687                   64.19-
               AMZN Mktp US*2E3P34ZT0
               Amzn.com/bill WA C#9348
       7/19    DBT CRD 1735 07/15/21 13417748                  186.00-
               ERENTERPLAN0880 INSURA
               IRVINE         CA C#9348
       7/19    DBT CRD 1859 07/18/21 63546847                  186.88-
               TST* GLASS & VINE
               MIAMI          FL C#9348
       7/19    DBT CRD 0224 07/18/21 66548446                    2.99-
               APPLE.COM/BILL
               866-712-7753 CA C#9348




MEMBER FDIC                                                                                 8
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 18 of 30




                                                         Date 7/30/21         Page      9
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
       7/19    POS DEB 0951 07/17/21 09708909                    19.45-
               NETFLIX COM
               NETFLIX COM
               LOS GATOS      CA C#9348
       7/19    DBT CRD 1829 07/18/21 45479909                   45.26-
               SLING.COM
               888-388-6210 CO C#9348
       7/20    DBT CRD 1437 07/18/21 06543986                    4.28-
               SQ *BURO GROUP LLC
               Miami          FL C#9348
       7/20    DBT CRD 1115 07/18/21 85484553                    6.15-
               STARBUCKS STORE 08254
               COCONUT GROVE FL C#9348
       7/20    DBT CRD 0824 07/20/21 82474360                    6.48-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/20    DBT CRD 1800 07/19/21 28250738                    7.94-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/20    DBT CRD 1305 07/18/21 51574182                   14.99-
               Amazon Digit*2E77F0851
               amzn.com/bill WA C#9348
       7/20    DBT CRD 1730 07/19/21 10098628                   15.61-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/21    POS DEB 1616 07/20/21 16274066                   71.30-
               SQ *LUCKY VAPE
               SQUARE PURCHASE
               CORAL GABLES FL C#9348
       7/21    DBT CRD 1715 07/19/21 01307204                    5.62-
               STARBUCKS STORE 08228
               CORAL GABLES FL C#9348
       7/21    DBT CRD 1717 07/20/21 02555774                    6.63-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       7/21    DBT CRD 1105 07/20/21 79008090                   42.35-
               UBER   EATS
               HELP.UBER.COM CA C#9348
       7/21    DBT CRD 1220 07/20/21 24143726                  355.14-
               INSTACART*159




MEMBER FDIC                                                                                 9
               Case 21-12844-AJC    Doc 222   Filed 08/20/21   Page 19 of 30




                                                          Date 7/30/21         Page     10
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                HTTPSINSTACAR CA C#9348
       7/21     DBT CRD 1206 07/20/21 15826467                  676.53-
                COSTCO BY INSTACART
                HTTPSINSTACAR CA C#9348
       7/22     DBT CRD 1451 07/21/21 14763660                    2.14-
                SQ *BURO GROUP LLC
                Miami         FL C#9348
       7/22     DBT CRD 1314 07/21/21 56681586                    6.25-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/22     DBT CRD 1133 07/21/21 96152842                    6.42-
                SQ *BURO GROUP LLC
                Miami         FL C#9348
       7/22     DBT CRD 1106 07/22/21 79647817                    8.13-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/22     DBT CRD 1346 07/21/21 76134572                    8.37-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/22     DBT CRD 1657 07/21/21 90362660                    8.94-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/22     DBT CRD 1231 07/20/21 31011250                   14.66-
                AMZN Mktp US*2E4NE1VZ0
                Amzn.com/bill WA C#9348
       7/22     DBT CRD 1347 07/21/21 76348101                   99.00-
                REFIT ACADEMY
                MIAMI         FL C#9348
       7/23     DBT CRD 1325 07/22/21 63478363                    2.14-
                SQ *BURO GROUP LLC
                Miami         FL C#9348
       7/23     DBT CRD 1547 07/21/21 48299983                    6.15-
                STARBUCKS STORE 08254
                COCONUT GROVE FL C#9348
       7/23     DBT CRD 2101 07/22/21 73074286                    7.81-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/23     DBT CRD 1146 07/23/21 03977841                    8.18-
                UBER   TRIP
                HELP.UBER.COM CA C#9348




MEMBER FDIC                                                                                  10
               Case 21-12844-AJC    Doc 222   Filed 08/20/21   Page 20 of 30




                                                          Date 7/30/21         Page     11
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
       7/23     DBT CRD 0003 07/22/21 82219372                     9.02-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/23     DBT CRD 1705 07/22/21 95335239                    9.80-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/23     DBT CRD 1440 07/22/21 08470977                   15.80-
                AMZN Mktp US*2E3CM5RR1
                Amzn.com/bill WA C#9348
       7/23     DBT CRD 1610 07/22/21 62560697                   16.11-
                UBER *TRIP HELP.UBER.C
                800-5928996   CA C#9348
       7/23     DBT CRD 1444 07/22/21 10505506                   23.95-
                AMZN Mktp US*2E5GC4BE0
                Amzn.com/bill WA C#9348
       7/23     DBT CRD 1417 07/22/21 94603579                  258.00-
                HOMEOWNERS INSURANCE
                800-466-3748 MA C#9348
       7/23     POS DEB 1846 07/22/21 00773488                   11.99-
                Dropbox Inc.
                185 Berry Street,
                San Francisco CA C#9348
       7/26     DBT CRD 1124 07/23/21 90411525                    1.52-
                CORAL GABLES PARKING P
                CORAL GABLES FL C#9348
       7/26     DBT CRD 1653 07/23/21 88061046                    2.14-
                SQ *BURO GROUP LLC
                Miami         FL C#9348
       7/26     DBT CRD 2026 07/24/21 52158298                    2.25-
                Prime Video*2E2N03ML2
                888-802-3080 WA C#9348
       7/26     DBT CRD 1026 07/23/21 55607224                    2.77-
                CORAL GABLES PARKING P
                CORAL GABLES FL C#9348
       7/26     DBT CRD 1415 07/23/21 93021281                    2.77-
                CORAL GABLES PARKING P
                CORAL GABLES FL C#9348
       7/26     DBT CRD 1851 07/24/21 58791781                    3.56-
                Prime Video*2P1WF7C81
                888-802-3080 WA C#9348




MEMBER FDIC                                                                                  11
               Case 21-12844-AJC    Doc 222   Filed 08/20/21   Page 21 of 30




                                                          Date 7/30/21         Page     12
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
       7/26     DBT CRD 1635 07/22/21 77424447                     5.83-
                STARBUCKS STORE 08254
                COCONUT GROVE FL C#9348
       7/26     DBT CRD 2006 07/23/21 40137754                    6.25-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 2251 07/25/21 38625629                    6.25-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1111 07/23/21 83022829                    6.42-
                SQ *BURO GROUP LLC
                Miami         FL C#9348
       7/26     DBT CRD 1151 07/26/21 06841550                    7.71-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1051 07/24/21 71148295                    8.10-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1637 07/23/21 78578553                    9.78-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 2043 07/24/21 62316149                   17.04-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1832 07/22/21 47289262                   19.00-
                2MARLINS PARK 15106305
                MIAMI         FL C#9348
       7/26     DBT CRD 1306 07/25/21 51758213                   21.38-
                LEGO Dadeland Mall
                Miami         FL C#9348
       7/26     DBT CRD 1954 07/25/21 32932778                   23.48-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1833 07/24/21 48018483                   24.24-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1725 07/24/21 07219922                   27.33-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1829 07/22/21 45533984                   29.50-
                2MARLINS PARK 15106305




MEMBER FDIC                                                                                  12
               Case 21-12844-AJC    Doc 222   Filed 08/20/21   Page 22 of 30




                                                          Date 7/30/21         Page     13
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                MIAMI          FL C#9348
       7/26     DBT CRD 1006 07/25/21 43797617                   38.85-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1825 07/24/21 43265399                   57.08-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       7/26     DBT CRD 1246 07/25/21 39930724                   80.90-
                CHEESECAKE DADELAND
                MIAMI          FL C#9348
       7/26     DBT CRD 1718 07/23/21 02911880                  172.50-
                MIAMI MARLINS TICKETS
                800-352-0212 FL C#9348
       7/26     DBT CRD 0438 07/24/21 46981866                  363.81-
                AMZN Mktp US*2E2ZG02D0
                Amzn.com/bill WA C#9348
       7/26     DBT CRD 0542 07/23/21 85567440                    6.64-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       7/27     DBT CRD 1559 07/26/21 55705314                    1.02-
                CORAL GABLES PARKING P
                CORAL GABLES FL C#9348
       7/27     DBT CRD 1109 07/26/21 81969106                    3.27-
                CORAL GABLES PARKING P
                CORAL GABLES FL C#9348
       7/27     DBT CRD 1110 07/26/21 82408010                    3.27-
                CORAL GABLES PARKING P
                CORAL GABLES FL C#9348
       7/27     DBT CRD 1153 07/26/21 08278524                    8.09-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/27     DBT CRD 1644 07/26/21 82671835                    9.04-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/27     DBT CRD 1713 07/26/21 00162511                  199.40-
                One Stop Dry Cleaning
                786-2230783    FL C#9348
       7/28     POS DEB 1120 07/28/21 09297523                   12.98-
                GOOGLE *YOUTUB




MEMBER FDIC                                                                                  13
               Case 21-12844-AJC    Doc 222   Filed 08/20/21     Page 23 of 30




                                                          Date 7/30/21           Page     14
                                                          Primary Account               9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                     Amount
                GOOGLE *YOUTUBEPRE
                MOUNTAIN VIEW CA C#9348
       7/28     DBT CRD 1708 07/27/21 97126083                      7.56-
                COCONUT GROVE PHARMACY
                MIAMI         FL C#9348
       7/28     DBT CRD 1105 07/28/21 79513395                      8.06-
                UBER    TRIP
                HELP.UBER.COM CA C#9348
       7/28     DBT CRD 1738 07/27/21 15318510                      8.14-
                UBER    TRIP
                HELP.UBER.COM CA C#9348
       7/28     DBT CRD 1721 07/27/21 04980596                     15.71-
                UBER    TRIP
                HELP.UBER.COM CA C#9348
       7/28     DBT CRD 2012 07/27/21 43485368                     38.46-
                UBER    EATS
                HELP.UBER.COM CA C#9348
       7/28     DBT CRD 0724 07/27/21 46916037                    243.22-
                INSTACART*159
                HTTPSINSTACAR CA C#9348
       7/29     Wire Transfer Debit                            11,000.00-
                OLIVIA Q. SAMPAIO
                322271627
                737769500
                WASH MUT BANK
                SEATTLE                   WA
                20210729MMQFMP9N000655
                20210729B1QGC01R095274
                07291754FT03
       7/29     DBT CRD 1547 07/28/21 48501289                      4.28-
                SQ *BURO GROUP LLC
                Miami         FL C#9348
       7/29     DBT CRD 1055 07/28/21 73365841                      4.52-
                Prime Video*2E72C9KN2
                888-802-3080 WA C#9348
       7/29     DBT CRD 1109 07/28/21 81785940                      5.27-
                CORAL GABLES PARKING P
                CORAL GABLES FL C#9348
       7/29     DBT CRD 1708 07/28/21 97283909                      6.62-
                UBER    TRIP




MEMBER FDIC                                                                                    14
               Case 21-12844-AJC    Doc 222   Filed 08/20/21   Page 24 of 30




                                                          Date 7/30/21         Page     15
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                HELP.UBER.COM CA C#9348
       7/29     DBT CRD 1215 07/29/21 21015129                    8.14-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/29     DBT CRD 1631 07/28/21 74715915                   15.94-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/29     DBT CRD 1745 07/28/21 19409705                   60.16-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       7/29     DBT CRD 1210 07/28/21 18209938                  158.82-
                AMZN Mktp US*2P3XU8AU1
                Amzn.com/bill WA C#9348
       7/29     POS DEB 0200 07/29/21 02857218                    2.99-
                APPLE COM BILL
                APPLE COM BILL
                CUPERTINO      CA C#9348
       7/30     DBT CRD 1326 07/29/21 63755849                    4.28-
                SQ *BURO GROUP LLC
                Miami          FL C#9348
       7/30     DBT CRD 1533 07/29/21 40120086                    6.53-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/30     DBT CRD 1941 07/29/21 25189997                    7.77-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/30     DBT CRD 1816 07/29/21 38008107                    7.90-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/30     DBT CRD 1048 07/30/21 69122914                    8.15-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/30     DBT CRD 0150 07/29/21 46111759                   10.65-
                AMZN Mktp US*2P03264N0
                Amzn.com/bill WA C#9348
       7/30     DBT CRD 2318 07/29/21 55332935                   13.42-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       7/30     DBT CRD 0939 07/29/21 27435447                   19.22-
                AMZN Mktp US*2P5DG3131




MEMBER FDIC                                                                                  15
               Case 21-12844-AJC    Doc 222   Filed 08/20/21   Page 25 of 30




                                                          Date 7/30/21         Page     16
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                Amzn.com/bill WA C#9348
       7/30     DBT CRD 2159 07/29/21 07823752                   26.73-
                AMZN Mktp US*2P3QS5FD0
                Amzn.com/bill WA C#9348
       7/30     DBT CRD 1117 07/29/21 86278663                   37.43-
                T-MOBILE 3208 GRAND AV
                MIAMI         FL C#9348



                                 DAILY BALANCE INFORMATION
      Date               Balance Date                Balance Date               Balance
       7/01            64,812.83   7/14           101,642.79    7/23           98,020.97
       7/02            63,775.52   7/15           101,089.38    7/26           97,259.87
       7/06            63,562.58   7/16           100,671.87    7/27           97,035.78
       7/08           103,186.66   7/19            99,756.85    7/28           96,701.65
       7/09           103,082.76   7/20            99,701.40    7/29           85,434.91
       7/12           101,728.41   7/21            98,543.83    7/30           85,292.83
       7/13           101,671.19   7/22            98,389.92


                                *** END OF STATEMENT ***




MEMBER FDIC                                                                                  16
                      Case 21-12844-AJC       Doc 222   Filed 08/20/21   Page 26 of 30



                                                                                                      (888) 374-8267
            PO BOX 911039
            San Diego, CA 92191-1039                                                        axosfiduciaryservices.com



                                                                Date 7/30/21             Page       1
                                                                Primary Account                  9852

                    8844056

            HARRY B GREENHOUSE
            DEBTOR IN POSSESSION, CASE #21-12844-AJC
            TAX ESCROW
            2980 MCFARLANE RD
            MIAMI FL 33133




    Account Title:                     HARRY B GREENHOUSE
                                       DEBTOR IN POSSESSION, CASE #21-12844-AJC
                                       TAX ESCROW

    Basic Business Checking                             Number of Enclosures                  0
    Account Number                               9852    Statement Dates    7/01/21 thru 8/01/21
    Previous Balance                       556,711.56    Days in the statement period           32
        3 Deposits/Credits                  32,230.24    Avg Daily Ledger              561,747.53
          Checks/Debits                           .00    Avg Daily Collected           561,747.53
    Maintenance Fee                               .00
    Interest Paid                                 .00
    Ending Balance                         588,941.80




                                           Deposits and Other Credits
    Date         Description                                         Amount
     7/28        From DDA *9860,To DDA *9852,ta                     1,899.12
                 x 5132.75
     7/28        From DDA *9860,To DDA *9852,tx                     4,431.12
                  11976
     7/28        From DDA *9860,To DDA *9852,pa                    25,900.00
                 ysafe tx



                                         DAILY BALANCE INFORMATION
    Date                       Balance Date                  Balance
     7/01                   556,711.56   7/28             588,941.80




MEMBER FDIC                   NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION                                1
               Case 21-12844-AJC   Doc 222   Filed 08/20/21   Page 27 of 30




                                                         Date 7/30/21         Page      2
                                                         Primary Account             9852




      Basic Business Checking                     9852   (Continued)


                                *** END OF STATEMENT ***




MEMBER FDIC                                                                                 2
                      Case 21-12844-AJC       Doc 222   Filed 08/20/21   Page 28 of 30



                                                                                                      (888) 374-8267
            PO BOX 911039
            San Diego, CA 92191-1039                                                        axosfiduciaryservices.com



                                                                Date 7/30/21             Page       1
                                                                Primary Account                  9860

                    8844057

            HARRY B GREENHOUSE
            DEBTOR IN POSSESSION, CASE #21-12844-AJC
            OPERATING
            2980 MCFARLANE RD
            MIAMI FL 33133




    Account Title:                     HARRY B GREENHOUSE
                                       DEBTOR IN POSSESSION, CASE #21-12844-AJC
                                       OPERATING

    Basic Business Checking                             Number of Enclosures                  0
    Account Number                               9860    Statement Dates    7/01/21 thru 8/01/21
    Previous Balance                       704,755.85    Days in the statement period           32
        3 Deposits/Credits                  87,108.75    Avg Daily Ledger              676,822.65
       12 Checks/Debits                     85,524.61    Avg Daily Collected           676,288.01
    Maintenance Fee                               .00
    Interest Paid                                 .00
    Ending Balance                         706,339.99




                                           Deposits and Other Credits
    Date         Description                                          Amount
     7/22        MyDeposit                                           5,132.75
     7/22        MyDeposit                                          11,976.00
     7/26        INCOMING INTERNATIONAL WIRE                        70,000.00



                                           Checks and Withdrawals
    Date         Description                                          Amount
     7/01        Wire Transfer Debit                                11,000.00-
                 OLIVIA Q. SAMPAIO
                 322271627
                 737769500




MEMBER FDIC                   NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION                                1
               Case 21-12844-AJC    Doc 222   Filed 08/20/21     Page 29 of 30




                                                          Date 7/30/21            Page      2
                                                          Primary Account                9860




      Basic Business Checking                      9860   (Continued)

                                   Checks and Withdrawals
      Date     Description                                      Amount
               330 SOUTHWEST 21ST STREET
               MIAMI FL 33145
               WASH MUT BANK
               SEATTLE                   WA
               20210701MMQFMP9N000494
               20210701B1QGC01R096275
               07011551FT03
       7/01    DBT CRD 1516 06/29/21 29998723                       2.14-
               SQ *BURO GROUP LLC
               Miami          FL C#7506
       7/01    DBT CRD 0748 06/30/21 61259076                       2.14-
               SQ *BURO GROUP LLC
               Miami          FL C#7506
       7/01    DBT CRD 1303 06/30/21 50133545                       4.28-
               SQ *BURO GROUP LLC
               Miami          FL C#7506
       7/01    DBT CRD 2116 06/29/21 01852187                      21.39-
               KWIK STOP 3135
               3135 GRAND AVE
               MIAMI          FL C#7506
       7/01    DBT CRD 1003 06/30/21 42030710                     241.18-
               EB CARL COX CLUB SPAC
               801-413-7200 CA C#7506
       7/08    FLBLUE ACA IU65 Premium & B                      1,973.24-
               CCD 091000015576928
               BLUE CROSS BLUE SHIELD
       7/08    INTERNAL TRANSFER REQUEST                       40,000.00-
               - "SALARY"
       7/15    Account Analysis Charge                             50.00-
       7/28    From DDA *9860,To DDA *9852,ta                   1,899.12-
               x 5132.75
       7/28    From DDA *9860,To DDA *9852,tx                   4,431.12-
                11976
       7/28    From DDA *9860,To DDA *9852,pa                  25,900.00-
               ysafe tx



                                 DAILY BALANCE INFORMATION
      Date               Balance Date                Balance Date                  Balance
       7/01           693,484.72   7/08           651,511.48    7/15             651,461.48




MEMBER FDIC                                                                                     2
               Case 21-12844-AJC    Doc 222   Filed 08/20/21   Page 30 of 30




                                                          Date 7/30/21          Page      3
                                                          Primary Account              9860




      Basic Business Checking                      9860   (Continued)

                                 DAILY BALANCE INFORMATION
      Date               Balance Date                Balance Date                Balance
       7/22           668,570.23   7/26           738,570.23    7/28           706,339.99


                                *** END OF STATEMENT ***




MEMBER FDIC                                                                                   3
